[Cite as Kanter v. Cleveland Hts., 2018-Ohio-5016.]




GARRY KANTER                                          Case No. 2018-01092PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             ENTRY ADOPTING
                                                      RECOMMENDATION OF
CITY OF CLEVELAND HEIGHTS                             SPECIAL MASTER

       Respondent


        {¶1} On May 6, 2018, requester Garry Kanter sent a letter to respondent City of
Cleveland Heights making the following request:
        Please provide in electronic form all communications, messages,
        schedules, logs, and documents shared, between the City of Cleveland
        Heights - including, but not limited to, Police Chief Jeff Robertson - and
        employees of The Cleveland Jewish News, between March 20, 2013 and
        April 12, 2013, regarding Garry Kanter.
(Complaint at 2.) On May 15, 2018, the City responded that the request was “denied on
the basis that it is vague, overly broad, and/or ambiguous because it fails to identify with
reasonable and sufficient clarity the particular records being sought.” (Id. at 2-3.) The
City invited Kanter to revise his request, and offered to “discuss the manner in which the
City ordinarily maintains and accesses its records such that you may craft a successful,
revised request.” (Id. at 3.) Over the next five weeks, the parties exchanged proposed
modifications of the request. The City provided some explanation as to how it did and
did not maintain records, and conducted an electronic search for a narrowed description
of responsive email. (Id. at 6-48.)
        {¶2} On July 18, 2018, Kanter filed a complaint under R.C. 2743.75 alleging
denial of access to public records in violation of R.C. 149.43(B). Following unsuccessful
mediation, the City filed a motion to dismiss (Response) on the grounds that the request
was properly denied as vague, ambiguous, and overly broad. (Response, passim.) On
October 23, 2018, special master Jeffery Clark issued a report recommending that the
Case No. 2018-01092PQ                        -2-                                   ENTRY

court find that requester’s public records request had been rendered moot and/or was
properly denied by respondent as ambiguous and overly broad.
        {¶3} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * * .” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the special master’s decision. Therefore, the court adopts the
special master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶4} Court costs are assessed against the requester. The clerk shall serve upon
all parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK M. MCGRATH
                                            Judge


Filed November 30, 2018
Sent to S.C. Reporter 12/14/18